Citation Nr: 0629734	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  00-15 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant's daughter and son-in-law



INTRODUCTION

The veteran had active service from March 1941 to April 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Newark, New Jersey, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In February 
2003, the appellant was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  In 
September 2003, the Board remanded the appellant's claim to 
the RO for additional development.  In June 2005, the Board 
again remanded the appellant's claim to the RO for additional 
development of the record.  

For the reasons and bases below, the appellant's application 
to reopen her claim of entitlement to service connection for 
the cause of the veteran's death is GRANTED and her claim for 
service connection for the cause of the veteran's death is 
DENIED.  


FINDINGS OF FACT

1.  In April 1982, the Board denied service connection for 
cause of the veteran's death.  The appellant and her 
accredited representative were provided with copies of the 
Board's decision.  

2.  The evidence received since the April 1982 Board decision 
is relevant and probative as to the issue of service 
connection for the cause of the veteran's death.  

3.  The veteran's January 1981 death certificate indicates 
that the "immediate cause" of the veteran's death was 
arteriosclerotic heart disease "due to or as a consequence 
of" an old coronary occlusion "due to or as a consequence 
of" an old myocardial infarction.  

4.  At the time of the veteran's death, service connection 
was in effect for an anxiety reaction with depressive 
features evaluated as 50 percent disabling and high frequency 
perceptive hearing loss disability evaluated as 
noncompensable.  


CONCLUSIONS OF LAW

1.  The April 1982 Board decision which denied service 
connection for the cause of the veteran's death is final.  
New and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death has been presented.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
20.1105 (2006).  

2.  A disability incurred in or aggravated by active service 
did not cause or contribute substantially or materially to 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312, 
3.326(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the appellant's application to reopen 
her claim of entitlement to service connection for the cause 
of the veteran's death, the Board observes that the RO issued 
VCAA notices to the appellant in June 2001, May 2004, and 
November 2004 which informed her of the evidence generally 
needed to support a claim of entitlement to service 
connection for the cause of the veteran's death and an 
application to reopen a previously denied claim for service 
connection; what actions she needed to undertake; and how the 
VA would assist her in developing her application/claim.  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify an 
appellant of the evidence and information that is necessary 
to both reopen her claim and to establish her entitlement to 
the underlying claim for the benefit sought.  Kent v. 
Nicholson, No. 04-181 (Vet. App. Mar. 31, 2006).  In the 
instant appeal, the appellant was not informed of the 
specific evidence necessary to reopen her claim of service 
connection for the cause of the veteran's death.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision as to the 
issue of whether new and material evidence has been received 
to reopen her claim of service connection for the cause of 
the veteran's death given the favorable resolution below.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In addressing the appellant's reopened claim of entitlement 
to service connection for the cause of the veteran's death, 
the Board finds that the VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
The appellant was afforded a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO.  The hearing 
transcript is of record.  The appellant's appeal was twice 
remanded to the RO for additional development of the record.  
While the resulting action to undertake the requested 
development was not a model of clarity, it did ultimately 
reveal that no additional relevant clinical documentation 
remained to be incorporated into the record.  In his July 
2006 Appellant's Brief, the accredited representative 
acknowledged that the requested development had been 
completed.  There remains no issue as to the substantial 
completeness of the appellant's claim for service connection 
for the cause of the veteran's death.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the appellant was not informed of the type of evidence 
necessary to establish an initial effective date for an award 
of service connection for the cause of the veteran's death.  

Notwithstanding the deficient notice given the appellant, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the appellant's 
claim and the notice deficiencies are thus rendered moot.  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  


II.  Application to Reopen

A.  Prior Board Decision

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2006).  

In April 1982, the Board denied both service connection for a 
chronic cardiovascular disorder for accrued benefit purposes 
and service connection for the cause of the veteran's death 
upon its determination that: the veteran's ultimately fatal 
arteriosclerotic heart disease was initially manifested many 
years after service separation; the veteran's entitlement to 
service connection for a chronic cardiovascular disorder had 
been denied during his lifetime; and the record did not 
establish either an etiological relationship between the 
veteran's cardiovascular disorder and his service-connected 
disabilities or that those disabilities contributed 
materially or substantially in bring about the veteran's 
demise.  The appellant and her accredited representative were 
provided with copies of the Board's decision.  

The evidence considered by the Board in reaching its decision 
may be briefly summarized.  The veteran's service medical 
records do not refer to a chronic cardiovascular disorder or 
other abnormality.  Clinical documentation from South Amboy 
Memorial Hospital dated 1975 and 1976 indicates that the 
veteran was diagnosed with arteriosclerotic heart disease and 
a healed inferior wall myocardial infarction.  An October 
1980 written statement from S. J. Ambrosio, M.D., conveys 
that the veteran's chronic anxiety had "played a significant 
role" in his cardiac disability.  

B.  New and Material Evidence 

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  That regulation has been amended during 
the pendency of the instant appeal.  The amended version of 
38 C.F.R. § 3.156(a) applies only to applications filed on or 
after August 29, 2001.  As the appellant's application to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death was received in February 2000, 
the prior version of 38 C.F.R. § 3.156 is for application.  
Title 38 of the Code of Federal Regulations (2001) states, in 
pertinent part, that: 

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.    Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation received since the April 1982 Board 
decision denying service connection for the cause of the 
veteran's death consists of photocopies of the veteran's 
service medical records, VA examination reports, and private 
clinical documentation records; the transcript of the 
February 2003 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO; several Internet medical 
articles; and written statements from the appellant's 
daughter.  An Internet article entitled "Stress and Heart 
Disease" from the American Heart Association conveys that 
"a growing body of scientific evidence points to a 
relationship between the risk of cardiovascular disease and 
environmental and psychosocial factors such as job strain, 
social isolation, and personality traits."  

When taken in connection with Dr. Ambrosio's previously 
submitted October 1980 written statement, the American Heart 
Association's Internet article constitutes new and material 
evidence in that it is of such significance that it must be 
addressed in order to fairly decide the merits of the 
appellant's case.  As new and material evidence has been 
received, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is reopened.  


III.  Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially in bring about the 
veteran's demise.  For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and cardiovascular-renal disease including 
hypertension becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The veteran's January 1981 death certificate indicates that 
the "immediate cause" of the veteran's death was 
arteriosclerotic heart disease "due to or as a consequence 
of" an old coronary occlusion "due to or as a consequence 
of" an old myocardial infarction.  At the time of the 
veteran's death, service connection was in effect for an 
anxiety reaction with depressive features evaluated as 50 
percent disabling and high frequency perceptive hearing loss 
disability evaluated as non-compensable.  

The veteran's service medical records make no reference to a 
chronic cardiovascular disorder or abnormality.  A January 
1975 hospital discharge summary from South Amboy Memorial 
Hospital reports that the veteran was diagnosed with an acute 
inferolateral myocardial infarction and cardiac arrhythmia.  
A February 1976 written statement from the veteran indicates 
that he sustained a January 1975 heart attack.  He believed 
that his chronic cardiovascular disorder had been 
precipitated or aggravated by his service-connected 
psychiatric disorder.  

An April 1976 hospital summary from South Amboy Memorial 
Hospital reports that the veteran was diagnosed with 
arteriosclerotic heart disease with a healed inferior wall 
myocardial infarction.  A May 1976 hospital summary from 
South Amboy Memorial Hospital states that the veteran was 
diagnosed with cardiac arrest and coronary artery disease.  

The October 1980 written statement from Dr. Ambrosio relates 
that:

My medical opinion is that [the 
veteran's] chronic anxiety which he has 
had for many years has played a 
significant role in the following:

01.  Cardiac Disability - that is, 
his previous myocardial infarction, 
cardiac arrest and persistent 
cardiac arrhythmia.  

02.  Aggravation of his Parkinson's 
disease - I noticed during my 
examination that the tremor of his 
Parkinson's became worse.  

In a March 2000 written statement, the appellant's daughter 
advanced that the veteran's heart attack "was brought on by 
the anxiety and nervousness from the day that he witnessed 
the attack on Pearl Harbor while on active duty in the U.S. 
Army."  She clarified that the veteran's service-connected 
psychiatric symptoms had caused the subsequent development of 
his chronic cardiovascular disability.  In support of her 
contentions, the appellant's daughter submitted the article 
entitled "Stress and Heart Disease" from the American Heart 
Association and two other Internet articles which advanced 
that emotional or psychological stress may be related to the 
subsequent onset of cardiovascular disease.  The articles do 
not specifically address the veteran and his disabilities.  

In a July 2000 written statement, the appellant's daughter 
reiterated that she believed that the veteran's 
service-connected psychiatric disorder had precipitated his 
ultimately fatal cardiovascular disorder.  In the 
alternative, she believed that the psychological stress 
associated with being at Pearl Harbor during the December 
1941 attack was sufficient to bring about a chronic 
cardiovascular disease.  

At the February 2003 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the appellant's 
daughter testified that she believed that the veteran's 
service-connected psychiatric disorder caused his ultimately 
fatal cardiovascular disability.  The appellant's son-in-law 
testified that he had assisted the veteran with his health 
care shortly before his death.  He observed that the 
veteran's psychiatric disability and the treatment thereof 
had a significant detrimental effect on him.  The appellant's 
son-in-law stated that he had spoken with the head 
cardiologist at the Emery University medical facility who 
conveyed to him that psychiatric disabilities could impact 
cardiovascular disabilities.  He acknowledged that the 
physician would not put his opinion into writing.  

In a February 2005 written statement, the appellant's 
daughter advanced that the veteran suffered from 
post-traumatic stress disorder (PTSD) which left him 
extremely nervous and depressed for the remainder of his life 
following service separation.  In a February 2006 written 
statement, the veteran's daughter reiterated that she 
believed that the veteran's cardiovascular disorder was 
caused by the stress and anxiety which he had experienced 
after the Pearl Harbor attack.  In an April 2006 written 
statement, the appellant's daughter stated that the veteran 
had PTSD although such a diagnosis was not available at the 
time of his death.  She believed that the veteran's PTSD had 
precipitated his fatal cardiovascular disorder.  

The Board has reviewed the probative evidence of record 
including the appellant's daughter's and son-in-law's 
testimony and written statements on appeal.  The veteran's 
January 1981 death certificate states that the immediate 
cause of death was arteriosclerotic heart disease.  The 
veteran's service medical records do not refer to 
arteriosclerotic heart disease or any other chronic 
cardiovascular disability.  The veteran's arteriosclerotic 
heart disease was initially diagnosed in 1975, some 30 years 
after service separation.  Service connection was in effect 
for an anxiety reaction with depressive features and hearing 
loss disability at the time of the veteran's death.  No 
competent medical professional has advanced that either the 
veteran's ultimately fatal arteriosclerotic heart disease 
originated during active service or secondary to a 
service-connected disability or the veteran's 
service-connected disabilities contributed substantially or 
materially in bringing about his demise.  

In his October 1980 written statement, Dr. Ambrosio opined 
that the veteran's psychiatric disability "played a 
significant role" in his cardiac disability.  He did not 
clarify the specific role it played.  While he directly 
indicated that the veteran's psychiatric disorder had 
aggravated his Parkinson's disease, the doctor did not 
advance that the veteran's cardiovascular disorder was 
etiologically related to or had chronically increased in 
severity beyond its natural progression as a result of his 
service-connected psychiatric disorder.  The physician's 
statement is too vague to be of significant probative value.  
Similarly, the submitted Internet medical articles do not 
establish a specific etiological relationship between the 
veteran's cardiovascular disorder, his service-connected 
disabilities, and his unfortunate demise.  The Court has 
directed that generic medical literature, which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual's medical condition, does not 
provide competent evidence to satisfy the nexus element for 
an award of service connection.  Sacks v. West, 11 Vet. App. 
314 (1998).  

The appellant advances that the significant stress associated 
with the veteran's military service during the December 1941 
Pearl Harbor attack brought about his service-connected 
psychiatric disorder which, in turn, precipitated his fatal 
cardiovascular disorder.  While acknowledging the veteran's 
honorable wartime service and the significant disability 
associated with his service-connected disabilities, the Board 
finds that the appellant's claim for service connection for 
the cause of the veteran's death is supported solely by her 
daughter's and son-in-law's testimony and written statements 
on appeal.  A lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In the absence of any competent 
evidence reflecting that the veteran's arteriosclerotic heart 
disease originated during active service or secondary to a 
service-connected disability or his service-connected 
disabilities contributed substantially or materially in 
bringing about his demise, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.  


ORDER

The appellant's application to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death is GRANTED.  

Service connection for the cause of the veteran's death is 
DENIED.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


